Citation Nr: 0334970
Decision Date: 12/12/03	Archive Date: 02/11/04

Citation Nr: 0334970	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  94-48 525	)	DATE DEC 12 2003
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an effective date earlier than July 17, 1992, 
for the award of a 100 percent rating for post-traumatic 
stress disorder (PTSD), other than on the basis of clear and 
unmistakable error (CUE) in unappealed rating decisions of 
November 16, 1989, and April 20, 1992.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant had active service from March 1968 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In an appellate decision on reconsideration dated 
September 13, 2000, the Board granted an effective date of 
July 17, 1992, but no earlier, for the award of a 100 percent 
rating for PTSD.  This determination was later appealed to 
the U. S. Court of Appeals for Veterans Claims (Court).

In a separate decision on the same date, the Board held that 
CUE was not shown in unappealed rating determinations dated 
November 16, 1989, and April 20, 1992.  In that other 
decision, the Board made factual findings that a claim 
seeking a total disability rating on the basis of individual 
unemployability due to the service-connected disabilities 
(TDIU) was not pending on either November 16, 1989, or on 
April 20, 1992.  This decision by the Board was not appealed 
to the Court and is now administratively final.  

In an order dated in June 2003, the Court granted a joint 
motion of the parties, vacated the Board's denial of an 
effective date earlier than July 17, 1992, for a 100 percent 
rating for PTSD, and remanded the matter to the Board for 
action consistent with the joint motion of the parties.    


REMAND

The basis for the May 2003 Joint Motion for Remand was that 
the Board had not considered and discussed the effect of the 
appellant's pending TDIU claim.  However, the Joint Motion 
does not specify the date of this TDIU claim and, as noted 
above, the Board has already held in a final decision that a 
TDIU claim was not pending on November 16, 1989, or on 
April 20, 1992.  Further clarification on this essential 
point is needed in this case.  

In addition, the Board believes that the veteran and his 
representative should be afforded an additional opportunity 
to identify or submit evidence demonstrating that the 
increase in severity of the veteran's psychiatric disability 
occurred during the one year period prior to the date of 
receipt of the claim for increase.  

Accordingly, this appeal is REMANDED to the RO for the 
following further actions:  

1.  The RO should request the appellant 
and his representative to specify the 
date of any informal or formal claim 
seeking a TDIU which was pending after 
April 20, 1992.  In addition, they should 
be requested to identify or submit 
evidence, such as medical records or a 
statement from a physician, showing that 
the increase in severity of the veteran's 
psychiatric disability occurred during 
the one-year period preceding the date of 
receipt of the claim for increase.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  At a minimum, the RO 
should obtain and incorporate into the 
record copies of any VA medical records 
pertaining to the treatment or evaluation 
of the service-connected PTSD dating from 
July 17, 1991, to July 17, 1992.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  After all appropriate evidentiary 
development has been completed, the RO 
should readjudicate the claim seeking an 
effective date earlier than July 17, 
1992, for the award of a 100 percent 
rating for PTSD.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished a supplemental statement 
of the case and provided the requisite opportunity to 
respond.  In accordance with proper appellate procedures, the 
case should then be returned to the Board for further 
appellate consideration.  The appellant need take no further 
action until he is otherwise informed, but he may furnish 
additional evidence and argument on the remanded matter while 
the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)



4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




			
       BARBARA B. COPELAND	RENÉE M. PELLETIER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
	                                                 SHANE A. 
DURKIN
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

Citation Nr: 0024396	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  94-48 525	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than September 8, 
1993, for a 100 percent schedular disability rating for post-
traumatic stress disorder (PTSD), other than on the basis of 
clear and unmistakable error in rating decisions of November 
16, 1989, and April 20, 1992.

(The issues of whether clear and unmistakable error exists in 
rating decisions of November 16, 1989, and April 20, 1992, 
are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
December 1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (MROC) in 
Wichita, Kansas.  Relative to the issue of entitlement to an 
earlier effective date for the grant of a 100 percent 
schedular disability rating for PTSD, the record reflects 
that the MROC, in October 1995, assigned the veteran a 100 
percent evaluation for PTSD, effective September 8, 1993.  
The veteran subsequently perfected his appeal with respect to 
this issue and the MROC forwarded the case to the Board.

In a decision dated October 17, 1996, the Board concluded 
that an effective date earlier than September 8, 1993, was 
not warranted; the Board also remanded a claim for 
entitlement to service connection on a secondary basis for 
polysubstance abuse.  In July 1999, the veteran's 
representative filed a motion for reconsideration of the 
October 1996 decision with respect to the earlier effective 
date issue.  In March 2000, as provided by 38 U.S.C.A. § 7103 
(West Supp. 2000), the Vice Chairman of the Board ordered 
reconsideration of the Board's October 17, 1996, decision 
with respect to the issue of entitlement to an effective date 
prior to September 8, 1993, for the grant of a 100 percent 
schedular disability rating for PTSD.  This decision by the 
reconsideration panel replaces the October 17, 1996, Board 
decision with respect to that issue.

The Board notes that, following the October 1996 Board 
decision, the veteran perfected his appeal with respect to 
the issues of whether there was clear and unmistakable error 
in rating decisions of November 16, 1989, and April 20, 1992.  
Since those issues were developed after the Board's October 
1996 decision and are not before the Board on 
reconsideration, those issues are the subject of a separate 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An April 1992 rating decision denied entitlement to an 
increased rating for PTSD, then evaluated as 50 percent 
disabling; the veteran was notified of this decision and of 
his appellate rights but did not appeal the rating action.

3.  On July 17, 1992, a claim for an increased rating for 
PTSD was received; the MROC did not request evidence in 
connection with the July 1992 claim.

4.  The veteran's PTSD was totally disabling as of July 17, 
1992, but it is not factually ascertainable when the increase 
in disability occurred.


CONCLUSION OF LAW

The criteria for an effective date of July 17, 1992, for the 
grant of a 100 percent schedular disability rating for PTSD 
have been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 
38 C.F.R. §§ 3.151, 3.155, 3.157, 3.160, 3.400(o) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Factual background

Service connection for PTSD was granted in a May 1986 rating 
decision, effective February 5, 1986; a 50 percent evaluation 
was assigned.  A May 1988 rating decision decreased the 
evaluation assigned the veteran's disability to 30 percent, 
but a November 1989 rating decision restored the 50 percent 
evaluation, effective February 5, 1986.

The record reflects that the veteran was afforded a VA 
examination in February 1992, at which time, following mental 
status examination, he was diagnosed with PTSD and assigned a 
Global Assessment of Functioning Score of 45.  The veteran 
was also afforded a Social and Industrial Survey in February 
1992, which was conducted by a social worker.  The social 
worker concluded that the veteran had increased symptoms of 
PTSD and remained socially and industrially dysfunctional.  

In an April 20, 1992, rating decision, the M&ROC denied 
entitlement to an increased rating for PTSD, which was then 
evaluated as 50 percent disabling; the veteran was notified 
of this decision and of his appellate rights in June 1992, 
but did not appeal this rating action.  The Board notes that 
the veteran, in a letter to the February 1992 social worker 
which was dated in May 1992 but received in June 1992, 
requested that the Social and Industrial Survey report be 
amended in connection with his current claim to reflect that 
he was on an anti-depressant medication.

On July 17, 1992, the veteran's representative submitted a 
statement which he identified as an informal claim, and in 
which he requested an increased rating for PTSD; he neither 
referenced the April 1992 rating decision nor presented 
argument concerning the basis for the claim for an increased 
rating.  Thereafter, the veteran filed a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, on September 8, 1993, in which he 
essentially alleged that his PTSD, and other disabilities, 
rendered him unemployable.  

In an October 1995 rating decision, the MROC granted the 
veteran a 100 percent schedular evaluation for PTSD, 
effective September 8, 1993.  The Board notes that in July 
1999, the MROC determined that clear and unmistakable error 
existed in the May 30, 1986, rating decision assigning the 
veteran an effective date of February 5, 1986, for service 
connection for PTSD, and granted an effective date of 
November 16, 1984, for service connection for PTSD; the July 
1999 rating decision assigned a 50 percent evaluation for the 
period from November 16, 1984, to September 7, 1993, and a 
100 percent evaluation from September 8, 1993.

Analysis

In general, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  However, the effective date for 
an increased rating for disability compensation will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if a claim is received 
within 1 year from such date; otherwise, the effective date 
is the date of receipt of the claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The date of VA 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim when the report of such treatment 
or examination relates to a disability for which increased 
compensation is sought.  38 C.F.R. § 3.157(b)(1) (1999).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized  representative, 
a Member of Congress, or some person acting as next friend of 
a claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (1999).

Where evidence requested in connection with an original 
claim, a claim for  increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
1 year after the date of request, the claim will be 
considered abandoned.  After the expiration of 1 year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, dependency and indemnity 
compensation, or monetary allowance under the provisions of 
38 U.S.C. 1805 based on such evidence shall commence not  
earlier than the date of filing the new claim.  38 C.F.R. 
§ 3.158 (1999).

The record reflects, and the veteran does not dispute, that a 
notice of disagreement was not filed with respect to the 
April 1992 rating decision.  Therefore, the increased rating 
claim decided therein became a finally adjudicated claim.  
38 C.F.R. § 3.160(d) (1999).  While the veteran contends that 
the reports of the February 1992 VA examination and Social 
and Industrial Survey constituted claims for an increased 
rating, the Board points out that, the arguments of the 
veteran's representative to the contrary notwithstanding, the 
April 1992 rating decision clearly adjudicated the claim for 
an increased rating for PTSD based on those very reports.  
Indeed, the rating decision quoted from both reports.  The 
record reflects that following the April 1992 rating 
decision, the veteran's representative submitted a claim for 
an increased rating for PTSD on July 17, 1992, and that he 
later submitted a claim for a total rating based on 
unemployability due to service-connected disabilities in 
September 1993.  The Board notes that since the MROC never 
requested that the veteran submit any evidence in connection 
with the July 1992 claim, the provisions of 38 C.F.R. § 3.158 
are not for application.  The Board therefore concludes that 
the date of the veteran's claim for an increased rating for 
PTSD is July 17, 1992.

Other than the reports of the February 1992 VA examination 
and Social and Industrial Survey, the Board notes that there 
is no evidence on file for the period from July 1991 to July 
17, 1992, which suggests the presence of an increase in 
disability.  Moreover, since the referenced February 1992 
reports were specifically considered in the unappealed April 
1992 rating decision, and as there is no other evidence on 
file for the period between July 1991 and July 1992 
suggesting an increase in disability, an earlier effective 
date based on the February 1992 reports is not warranted.  
See Hazan v. Gober, 10 Vet. App. 511, 520-521 (1997) (Board 
is precluded from using evidence considered in a prior final 
decision as, in and of itself, evidence of entitlement to a 
higher rating as of that date).  Compare Harper v. Brown, 10 
Vet. App. 125 (1997) (38 U.S.C. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2)) are applicable only where the increase 
precedes the claim, provided also that the claim is received 
within one year after the increase).  Consequently, it is not 
factually ascertainable that an increase in disability 
occurred during the one year period prior to July 17, 1992.  

Accordingly, the veteran is entitled to an effective date of 
July 17, 1992, but not earlier, for a 100 percent schedular 
evaluation for his PTSD.

The Board notes that the veteran's representative has alleged 
that the record contains a physician's certificate dated 
February 18, 1992, which purportedly states that the veteran 
is totally and permanently disabled due to the symptoms of 
his PTSD.  The Board has carefully reviewed the claims files, 
but has found no such certificate or statement.  The 
representative has not provided a copy of the referenced 
certificate to VA.  There is therefore no basis to conclude 
that an effective date earlier than July 17, 1992, is 
warranted.










ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, an effective date of July 17, 
1992, for the grant of a 100 percent evaluation for PTSD is 
granted.




			
	RENÉE M. PELLETIER	BARBARA B. COPELAND
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	SHANE A. DURKIN
Member, Board of Veterans' Appeals





 


611058816     031023    1130944    03-30899

DOCKET NO. 94-41 473A                       DATE OCT 23 2003
On appeal from the 
Department of Veterans Affairs Regional Office in San Diego, California

The following correction is made in a decision issued by the Board in this case on May 13, 2003: 

Fourth paragraph, lines 1,2,3, page 2, please delete "granted entitlement to an initial compensable evaluation of 10 percent for left knee retropatellar arthralgia effective from September 10, 1993, and".

	
RONALD R. BOSCH 
Veterans Law Judge, Board of Veterans' Appeals






Citation Nr: 0308991	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  94-41 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial compensable evaluation from 
September 10, 1993, and in excess of 10 percent from July 27, 
1999, for left shoulder arthralgia (minor).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from November 9, 1992 to 
September 1993.

The current appeal arose from a July 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  The RO, in pertinent part, granted 
entitlement to service connection for left knee retropatellar 
arthralgia and for left shoulder arthralgia each with 
assignment of a noncompensable evaluation effective September 
10, 1993, the day following the date of separation from 
active service.

In October 1998 the Board of Veterans' Appeals (Board) 
remanded the claim to the RO for further development and 
adjudicative action.

In November 2000 the RO granted entitlement to increased 
(compensable) evaluations of 10 percent for left shoulder 
arthralgia and left knee retropatellar arthralgia effective 
July 27, 1999.

In September 2002 the Board granted entitlement to an initial 
compensable evaluation of 10 percent for left knee 
retropatellar arthralgia effective from September 10 1993, 
and requested additional development, as to the issue on 
appeal through an internal memorandum determination pursuant 
to 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  The development 
was completed, and the case was returned to the Board for 
further appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted above, in September 2002, the Board requested 
additional development, as to the issue on appeal through an 
internal memorandum determination pursuant to 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii).  An addendum to a July 1999 VA 
examination report was to be obtained.  The addendum was to 
be provided, if possible, by the examiner who conducted the 
July 1999 examination.  

The development requested in the September 2002 memorandum 
was obtained as evidenced by the addition of a December 2002 
addendum report as provided by the VA examiner who conducted 
the July 1999 examination.  

In Disabled American Veterans, et at. V. Secretary of 
Veterans Affairs, Nos. 02-7304, 02-7305, 02-7316, slip op. at 
__(Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit (CAFC) determined that 38 C.F.R. 
§ 19.9(a)(2) is inconsistent with 38 U.S.C.A. § 7104(a).

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it allows the Veterans Lay Judge to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 7104(a).

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C.A. § 5103(b).  The CAFC invalidated 
38 C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§ ] 5103(a) and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C.A. § 5103(b), which provides the 
claimant one year to submit evidence.

In accordance with the cited development above, the Board 
obtained a December 2002 addendum to the July 1999 report of 
examination.  This evidence has not been considered by the RO 
and the appellant has not waived initial RO consideration of 
this evidence.  38 C.F.R. § 20.1304.

The Board observes that additional due process development 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.

3.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed below, is required.  If further 
action is required, the RO should 
undertake it before further adjudication 
of the claim.  

4.  The RO should review the December 
2002 addendum to the July 1999 
examination report to ensure that it is 
response to and in complete compliance 
with the Board's development and if it is 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO should readjudicate the claim 
of entitlement to an initial compensable 
evaluation from September 10, 1993, and 
in excess of 10 percent from July 27, 
1999, for left shoulder arthralgia.  This 
should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
February 2002 supplemental statement of 
the case (SSOC).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  The SSOC 
must contain notice of all relevant action taken on the claim 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



